       Case 4:20-cv-01414-DPM Document 10 Filed 01/19/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

JERRELL LAMAR JOHNSON                                        PLAINTIFF
ADC #658843

v.                        No. 4:20-cv-1414-DPM

ARKANSAS DEPARTMENT OF
CORRECTIONS; ARKANSAS
DEPARTMENT OF COMMUNITY
CORRECTIONS; POPE COUNTY
CIRCUIT COURT; POPE COUNTY
DETENTION CENTER; POPE
COUNTY PUBLIC DEFENDER
OFFICE; MCGRUDER, Warden; and
DOES                                                     DEFENDANTS

                                 ORDER
     Johnson hasn't updated his address with the Clerk; his mail is still
being returned undelivered. Doc. 7 & 9. His complaint will therefore
be dismissed without prejudice. LOCAL RULE 5.5(c)(2). Motion, Doc. 1,
denied without prejudice as moot. An in forma pauperis appeal from
this Order and accompanying Judgment would not be taken in good
faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                  D .P. Marshallfr!'
                                  United States District Judge
                                       {~ joM.vMr J.OJ..(
